Exhibit 10.473

 

Henry Town Center Shopping Center

 

ASSIGNMENT

 

This Assignment is made as of the 23rd day of December 2004 by INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Assignor”) to and for the
benefit of INLAND WESTERN McDONOUGH HENRY TOWN, L.L.C., a Delaware limited
liability company (“Assignee”).

 

Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Buyer under the terms of an Agreement of
Purchase Sale of a Shopping Center, dated as of July 29, 2004, as amended and
entered into by Henry Town Center, LLC, a Georgia limited liability company, as
Seller, and Assignor, as Buyer (collectively, the “Agreement”) for the sale and
purchase of Henry Town Center shopping center, located in McDonough, GA as
legally described within the Agreement (the “Property”).

 

Assignor represents and warrants that it is the Buyer under the Agreement, and
that it has not sold, assigned, transferred, or encumbered such interest in any
way to any other person or entity. By acceptance hereof, Assignee accepts the
foregoing assignment and agrees, from and after the date hereof, to (i) perform
all of the obligations of Buyer under the Agreement, and (ii) indemnify, defend,
protect and hold Assignor harmless from and against all claims and liabilities
arising under the Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.

 

 

ASSIGNOR:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.

 

an Illinois corporation

 

 

 

By:

/s/ Jason A. Lazarus

 

 

Name:

Jason A. Lazarus

 

 

As Its:

V.P.

 

 

 

 

 

 

ASSIGNEE:

 

 

 

INLAND WESTERN McDONOUGH HENRY
TOWN, L.L.C., a Delaware limited liability
company

 

 

 

By: Inland Western Retail Real Estate Trust, Inc.,

 

a Maryland corporation

 

 

 

By:

 

/s/ [ILLEGIBLE]

 

 

Name:

 

[ILLEGIBLE]

 

 

As Its:

 

[ILLEGIBLE]

 

 

--------------------------------------------------------------------------------